Citation Nr: 1144006	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-23 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of $16,878.00.

(The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cancer of the tongue is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969, to include service in the Republic of Veteran from November 9, 1967, to July 28, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 administrative decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises, in Milwaukee, Wisconsin.  

In the interest of clarity, the Board deems it necessary to indicate that the Veteran's claim seeking waiver of overpayment was filed with the Committee on Waivers and Compromises, in Milwaukee, Wisconsin, where the matter was originally adjudicated.  Subsequently, the matter was transferred to the Regional Office (RO) with appropriate jurisdiction, in New Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the accompanying decision, the Board has reopened and granted the Veteran's service connection claim for cancers of the larynx, pharynx and tongue, which the Agency of Original Jurisdiction (AOJ) has yet to implement.  Additionally, in the same decision, the Board referred for initial adjudication the Veteran's claim alleging clear and unmistakable error (CUE) in the July 2002 rating action, denying service connection for cancer of the tongue.  Significantly, implementation of the grant of the aforementioned service connection claim and adjudication of the CUE claim may impact the Veteran's ability to repay the overpayment.  Accordingly, the Board must remand the claim seeking entitlement to waiver of recovery of an overpayment of $16,878.00 because the matter is inextricably intertwined with the pending matters detailed above.  Thus, a decision by the Board on the matter of waiver of overpayment would, at this time, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, ___ S. Ct. ___ (U.S. Oct. 3, 2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After (I) implementing the grant of service connection for cancers of the larynx, pharynx and tongue and (II) fully adjudicating the claim alleging clear and unmistakable error (CUE) in the July 2002 rating action, the RO should request the Veteran complete an updated Financial Status Reports worksheet (VA Form 5655).  Once obtained, all documentation should be associated with the claims folder.   

2.  Then, the RO, the Committee on Waivers and Compromises or other agency with appropriate jurisdiction should readjudicate matter of entitlement to waiver of the recovery of an overpayment of $16,878.00.  If the claim continues to be denied, the RO should provide the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and afford them the opportunity to respond before the claims folder is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

